Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered July 29, 2002, convicting him of robbery in the first degree and attempted assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his *388contention that the Supreme Court improvidently exercised its discretion under the Criminal Procedure Law in precluding alibi testimony (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995] ). In any event, contrary to the defendant’s contention, the trial court properly precluded that testimony, since the defendant failed to demonstrate good cause for his untimely alibi notice (see CPL 250.20 [3]; People v Aviles, 234 AD2d 466, 467 [1996]; People v Martinez, 222 AD2d 702, 703 [1995]). Likewise, the defendant failed to preserve for appellate review his contention that the preclusion of the alibi testimony violated his constitutional rights (see People v Angelo, 88 NY2d 217, 222 [1996]; People v Walker, 294 AD2d 218 [2002]; People v Parson, 268 AD2d 208 [2000]). In any event, the defendant’s argument is without merit (see People v Walker, supra at 219).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are either not properly before this Court, unpreserved for appellate review, or without merit. Florio, J.P., H. Miller, Ritter and Rivera, JJ., concur.